United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3151
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               David Ray Powers, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                             Submitted: April 30, 2021
                               Filed: May 20, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

     David Ray Powers, Jr., appeals the Guidelines-range sentence the district court1
imposed after he pleaded guilty to bank robbery and being a felon in possession of

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
a firearm. Counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), asserting that the district court
procedurally erred in applying a 6-level enhancement to Powers’s base offense level
based on the classification of his prior California conviction for assault with a deadly
weapon as a crime of violence, and a 4-level enhancement for possessing a firearm
in connection with the bank robbery. Powers also challenges the sentence as
substantively unreasonable.

       We conclude that the district court did not plainly err in applying the
sentencing enhancements. See United States v. Kirlin, 859 F.3d 539, 543 (8th Cir.
2017) (standard of review); United States v. Guiheen, 594 F.3d 589, 591 (8th Cir.
2010) (“in connection with” in U.S.S.G. § 2K2.1(b)(6)(B) means that the firearm had
a purpose or effect with respect to the other felony offense because its presence
facilitated or had the potential to facilitate the offense); U.S.S.G. §§
2K2.1(a)(4)(A), 2K2.1(b)(6)(B), 4B1.2(a)(1); cf. United States v. Vasquez-Gonzalez,
901 F.3d 1060, 1064 (9th Cir. 2018) (holding conviction under pre-2011 version of
California Penal Code § 245(a)(1) is categorically a crime of violence as defined in
8 U.S.C. § 16(a), as it requires use, attempted use, or threatened use of physical
force). We also conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing sentence under deferential abuse-of-discretion standard
and discussing substantive reasonableness). Having reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly,
we affirm, and we grant counsel leave to withdraw.
                       ______________________________




                                          -2-